Citation Nr: 1749843	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1973, and from April 6, 2002, to April 12, 2002.  The Veteran has additional service in the Alabama Air National Guard from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded this matter to the RO in January 2017 in order to schedule the Veteran for a Board hearing.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days for the submission of additional supporting evidence and a transcript of the hearing is of record.  

The issues of service connection for a right knee disability and entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to the current claim, a July 2004 rating decision denied service connection for a chronic disability of the bilateral knees; the Veteran did not appeal this decision.

2.  Evidence submitted since the July 2004 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied service connection for a chronic disability of the bilateral knees is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the July 2004 rating decision and the claim of entitlement to service connection for a right knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material

In a June 1973 rating decision, the RO denied service connection for disability of the knees on the basis that post-service VA examination in May 1973 did not show chronic disability of the knees.  The Veteran did not appeal this decision.  In a January 2003 rating decision, the RO found that the claim for service connection for chronic disability of the knees remained denied because the evidence submitted was not new and material.  Additional relevant evidence was received within one year of the January 2003 decision, and in a July 2004 rating decision, the RO denied service connection for a right knee disability on the basis that new and material evidence had not been received sufficient to reopen the claim.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's July 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of hearing testimony in which the Veteran testified to injuring his right knee on active duty in the 1970s and that his service-connected left knee osteoarthritis has also aggravated his right knee disability.  The reason for the prior final denial was that there was no evidence of in-service incurrence of a right knee disability.  In other words, the in-service incurrence or aggravation of a disease or injury element was missing.  This evidence suggests that the Veteran's right knee disability occurred in service.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the July 2004 rating decision.  Therefore, the claim of entitlement to service connection for a right knee disability is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for a right knee disability is granted.  


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The claim of service connection for a right knee disability has been reopened and the Board finds that a current VA examination and opinion is necessary in resolving this claim, as well as a VA examination and opinion for the increased rating claim for left knee osteoarthritis.

At his April 2017 videoconference hearing, the Veteran stated that he hurt both of his knees in service from climbing many stairs.  Also, he believed that his service-connected left knee osteoarthritis caused his right knee disability and that his November 2009 VA examination did not address secondary service connection.  His right knee started to hurt around 2009 after he injured himself walking his dog.  In the past, he had been treated by a private physician.

The Board notes that the Veteran has not been afforded a VA examination to include a VA medical opinion in order to determine if the Veteran's current right knee disability is etiologically related to his service-connected left knee disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In this case, VA medical opinions that address the question of direct service connection with consideration of all of the evidence including lay evidence added to the record since 2009 and that address the question of secondary service connection for a right knee disability as well as that address an increased rating for the service-connected left knee osteoarthritis are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit an authorization for release of private medical records from Dr. Jones relating to treatment of the Veteran's knees.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's right knee disability.  The record must be made available to the examiner.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide opinions as to: 

	(a). whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability had its onset during a qualifying period of service, that right knee arthritis was manifest within one year of active duty service, or that a right knee disability was otherwise incurred in or aggravated by a qualifying period of service including active duty or any verified period of active duty for training or inactive duty training.  

	(b). whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is proximately due to, or the result of, the service-connected left knee osteoarthritis.  

	(c). Whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee disability is permanently aggravated by the Veteran's service-connected left knee osteoarthritis.  

	If such aggravation is found present, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found present prior to aggravation; (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee osteoarthritis based on medical considerations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left knee osteoarthritis.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQs).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected left knee as well as for the nonservice-connected paired joint (right knee), if the right knee is found to be "undamaged" (completely without abnormalities). If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See, e.g., Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


